Citation Nr: 1521564	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  96-13 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left foot injury.  

2.  Entitlement to service connection for an acquired psychiatric disorder other than major depressive disorder with anxious distress.  

3.  Entitlement to higher disability ratings for the service-connected right knee arthritis, initially rated as noncompensable from December 17, 1994, and rated as 10 percent disabling from June 27, 2008.  

4.  Entitlement to higher disability ratings for the service-connected left knee arthritis, initially rated as noncompensable from December 19, 1994, and rated as 10 percent disabling from June 27, 2008.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to August 1992.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which, in pertinent part, granted service connection for arthritis of the left and right knees, and assigned noncompensable ratings for each knee effective from December 19, 1994.  The July 1995 rating decision also denied service connection for residuals of a left foot injury, PTSD, and dysthymia with related somatoform reaction.  

In his VA Form 9, substantive appeal to the Board, received in March 1996, the Veteran clarified that he only wished to appeal the issues of service connection for a left foot disability, PTSD, dysthymia with somatoform disorder; and, the initial noncompensable disability ratings for the service-connected right and left knee arthritis.  

During the course of the appeal, the RO issued a rating decision in September 2009 which increased the noncompensable disability ratings for the service-connected right and left knee arthritis to 10 percent for each knee, effective from June 27, 2008.  As this award is not a complete grant of benefits, the issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The RO issued a supplemental statement of the case in September 2012.  

In a December 2014 rating decision, the RO granted service connection for major depressive disorder with anxious distress and assigned an initial 70 percent disability rating effective from July 28, 2014.  As the RO earlier had considered whether the Veteran was entitled to service connection for an acquired psychiatric disorder, to include PTSD, the Board has characterized the remaining psychiatric disorder as shown on the title page.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In April 2015 correspondence received at the Board prior to the promulgation of a decision in the appeal, the Veteran requested, in writing, to withdraw his appeal as to all of the issues currently before the Board.


CONCLUSION OF LAW

The criteria for a withdrawal of the appellant's substantive appeal have been met; and as such, the Board does not currently have appellate jurisdiction to decide the issues of entitlement to service connection for a left foot injury and PTSD; or, entitlement to higher disability ratings for the service-connected right knee arthritis and left knee arthritis, each initially rated as noncompensable from December 17, 1994, and each rated as 10 percent disabling from June 27, 2008.  38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

After the case was certified to the Board on appeal, but before a decision was promulgated, the Board received written notice from the Veteran in April 2015 requesting to withdraw his appeal.  The issues in appellate status and before the Board at that time were entitlement to service connection for a left foot injury and PTSD; and, entitlement to higher disability ratings for the service-connected right knee arthritis and left knee arthritis, each initially rated as noncompensable from December 17, 1994, and each rated as 10 percent disabling from June 27, 2008.  

In light of the foregoing, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


